

117 S1431 IS: Metropolitan Statistical Area Stabilization Act
U.S. Senate
2021-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1431IN THE SENATE OF THE UNITED STATESApril 28, 2021Mr. Tester introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo prohibit the Director of the Office of Management and Budget from raising the minimum urban area population to qualify a metropolitan statistical area from 50,000, and for other purposes.1.Short titleThis Act may be cited as the Metropolitan Statistical Area Stabilization Act.2.Prohibition and study on metropolitan statistical area designationThe Director of the Office of Management and Budget shall not raise the minimum urban area population to qualify a metropolitan statistical area from 50,000.